          Case 5:17-cv-00634-SLP Document 118 Filed 04/30/19 Page 1 of 15




                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) JAMES GRAHAM, as SPECIAL ADMINISTRATOR for
the ESTATE OF ANTHONY HUFF, Deceased,

      Plaintiffs,

vs.                                                              Case No. 5:17-cv-00634-SLP

1) GARFIELD COUNTY CRIMINAL JUSTICE
AUTHORITY, an Oklahoma Title 60 authority;
(2) BOARD OF COUNTY COMMISSIONERS OF THE
COUNTY OF GARFIELD, a Political Subdivision of the
State of Oklahoma;
(3) JERRY NILES, individually, and in his official capacity as
Sheriff of Garfield County;
(4) JENNIFER NILES, individually and in her official
capacity as Jail Administrator of the Garfield County jail;
(5) TURN KEY HEALTH CLINICS, LLC, an Oklahoma
limited liability corporation;
(6) LELA GOATLEY, an individual; and
(7-9) JOHN DOES (1-3), unknown individuals who were
involved but not yet identified,

      Defendants.

                    JOINT STATUS REPORT AND DISCOVERY PLAN

Date of Conference: May 7, 2019

Appearing for Plaintiffs:                   David B. Donchin, Hilary S. Allen and Jennifer
                                            K. Christian of Durbin, Larimore & Bialick;
                                            Eddie Wyant of Wyant Law Firm; and Randy J.
                                            Long, Clint A. Claypole and Reagan D. Allen of
                                            Long, Claypole & Blakley Law
       Case 5:17-cv-00634-SLP Document 118 Filed 04/30/19 Page 2 of 15



Appearing for Defendants, Garfield
County Criminal Justice Authority,
Board of County Commissioners of the
County of Garfield, and Jerry Niles, in
his official capacity as Sheriff of
Garfield County                         Christopher J. Collins of Collins, Zorn &
                                        Wagner

Appearing for Defendant, Jennifer        Robert S. Lafferrandre, Randall J. Wood and
Niles:                                   Carson C. Smith of Pierce, Couch, Hendrickson,
                                         Baysinger & Green

Appearing for Defendants, Turn Key       Alexander C. Vosler, Sean P. Snider and
Health Clinics and Lela Goatley:         Alexandra G. Ah Loy of Johnson, Hanan,
                                         Vosler, Hawthorne & Snider

Appearing for Defendant, Jerry Niles,    James L. Gibbs, II of Goolsby, Proctor, Heefner
in his individual capacity:              & Gibbs



                     Jury Trial Demanded        - Non-Jury Trial

1.    BRIEF PRELIMINARY STATEMENT. State briefly and in ordinary language the facts
      and positions of the parties to inform the Judge of the general nature of the case.

      Plaintiffs. On June 4, 2016, the Enid Police Department took Anthony Huff into
      custody at the Garfield County Detention Center (“GCDC”) on suspicion for Public
      Intoxication. He did not receive an initial medical screening upon his intake. On
      June 6, 2016, Mr. Huff started suffering from hallucinations and delusions due to
      alcohol withdrawal. Jail officials placed Mr. Huff in a restraint chair where he
      remained for two days, until his death on June 8, 2016. The policies and procedures
      related to the use of the restraint chair required medical certification before being
      placed into the chair and medical assessments at different intervals while being
      confined, but Defendants violated these rules by failing to perform such
      certifications and assessments. The policies and procedures also required Mr. Huff
      to be released every two hours for purposes of going to the bathroom, drink water,
      etc., and put a limit of being confined to the chair for no more than eight (8) hours
      at a time; however, Defendants violated these rules by forcing Mr. Huff to remain
      restrained in the chair for approximately 56 consecutive hours until he died in the
      chair. He was not released for breaks, even to go to the restroom thereby soiling
      himself, prohibited from eating (jailers put a tray of food on his lap, but would not

                                            2
Case 5:17-cv-00634-SLP Document 118 Filed 04/30/19 Page 3 of 15



release even one of his hands from the chair to allow Mr. Huff to feed himself,
effectively making him simply stare at the tray of food after not eating for more than
30 hours) or drinking. Defendants had a duty to provide medications Mr. Huff
required for such things as blood pressure (medications Defendants knew or should
have known he needed from a recent detention and past history at the Jail); however,
Defendant violated those rules by failing to provide him necessary medication. In
addition, the policies and procedures required Defendants videotape or record
anyone being placed into the chair and for all time while confined to the chair.
Defendants violated this rule by either failing to record or destroying recordings, as
only approximately 20 hours of the total 56 hours of Mr. Huff’s restraint of video
exist. As the Court knows, this case was stayed in part due to the individual
Defendants facing criminal charges; however, all of those charges have been
resolved through either dismissals (Sheriff Niles and Nurse Goatley, the latter of
whom has been deposed in this case), or plea agreements (Jennifer Niles is awaiting
sentencing on a blind plea). Other non-party jailers have also pled out their criminal
cases and are no longer subject to invoking the Fifth Amendment.

Defendants Garfield County Criminal Justice Authority, Board of County
Commissioners of the County of Garfield, and Jerry Niles, in his Official Capacity:
Garfield County Criminal Justice Authority is an independent Title 60 trust, which
under Oklahoma law, is the only appropriate governmental entity for claims on
behalf of Anthony Huff while he was incarcerated at the Garfield County Detention
Center. Therefore, all claims against the Board of County Commissioners of
Garfield County or Jerry Niles in his official capacity should be dismissed.
Moreover, no policy, procedure, custom or practice of the Garfield County Criminal
Justice Authority was the moving force behind any alleged constitutional violation
of Anthony Huff while he was incarcerated at the Garfield County Detention Center.
Rather, to the extent any constitutional violations occurred in the treatment of
Anthony Huff (which is denied), they would have been contrary to the policies and
procedures of the Garfield County Criminal Justice Authority. Thus, Defendant
Garfield County Criminal Justice Authority is not liable for any such alleged
constitutional violations. Finally, Garfield County Criminal Justice Authority is
immune from suit under the Oklahoma Governmental Tort Claims Act for any
claims brought pursuant to state negligence law. These Defendants specifically
refer the court to the Answers filed by each of these Defendants to Plaintiff’s Second
Amended Complaint, to see additional defenses raised by these Defendants.

Defendant Jennifer Niles. The deceased, Anthony Huff, spent his life in and out of
jails and prison. Mr. Huff had a long history of numerous convictions and/or
allegations of violent rapes and assaults on women. Even though Mr. Huff was 58
years old at the time of his death, he had little or no employment history. Mr. Huff

                                      3
Case 5:17-cv-00634-SLP Document 118 Filed 04/30/19 Page 4 of 15



was arrested on June 4, 2016 for public intoxication. He was confined to the Garfield
County Jail. Jennifer Niles served as the Jail Administrator. On June 6, 2016, Mr.
Huff began screaming, hitting the walls and doors, and threatening to kill staff
members. Because Mr. Huff would not cease this dangerous behavior, he was placed
in the restraint chair by Jennifer Niles, the Jail Administrator, and two other officers.
He was initially placed in a medical holding cell. There are no video cameras that
would capture the inside of this medical holding cell. Jail records indicate that in
the following hours, Huff was repeatedly offered food and water. Mr. Huff refused
offers of food and water. Mr. Huff continued to be very aggressive, threatening the
lives of staff. On June 7, at approximately 10:50 p.m., while still in the restraint
chair, Mr. Huff was moved from the medical holding cell to an area in the medical
unit where Mr. Huff was on camera. Jennifer Niles relied on staff to monitor Mr.
Huff, and offer food and water. She relied on staff to follow policies and procedures
regarding placement of inmates into a restraint chair. Staff observed that when they
would check on Mr. Huff, he would continue to curse, make death threats against
staff, and would refuse food and water. However, water was provided and consumed
by Mr. Huff. Thereafter, Jennifer Niles received no reports from staff of any
problems or health issues with Mr. Huff. Jennifer Niles contends that she was not
deliberately indifferent to a known risk of serious harm to Mr. Huff, and thus did
not violate the constitutional rights of Mr. Huff.

Defendants Turn Key Health Clinics and Lela Goatley: This is an action arising out
of the incarceration of Anthony Huff in June 2016 at the Garfield County Detention
Center. Pursuant to the Court’s Orders on the Defendants’ respective motions to
dismiss, the only claims and issues which remain for this Court as it relates to these
Defendants are Plaintiff’s claim under 42 U.S.C. § 1983 against Lela Goatley for
alleged deliberate indifference and a claim against Turn Key Health Clinics, LLC
for alleged medical negligence under Oklahoma state law. See Dkts. Nos. 113 and
114.

Defendant Jerry Niles, in his individual capacity. Defendant Jerry Niles specifically
denies that he violated the decedent’s constitutional rights, that he was deliberately
indifferent toward the decedent or that he implemented a policy, practice or custom
that caused any constitutional violation of the Plaintiffs or the decedent. Any
actions taken by jailers that violated jail policy were contrary to their training and
jail policies and procedures. Defendant Jerry Niles had no personal contact or
interaction with the decedent, is entitled to qualified immunity on Plaintiff’s federal
claims and is immune from liability in Plaintiff’s state law claims under the
Oklahoma Governmental Tort Claims Act. Further, Plaintiff’s alleged damages are
capped and an award of puntitive damages are not warranted or proper against
Defendant Niles in his individual capacity.

                                        4
     Case 5:17-cv-00634-SLP Document 118 Filed 04/30/19 Page 5 of 15




2.   JURISDICTION. The basis on which the jurisdiction of the Court is invoked and
     any presently known objections. 42 U.S.C. 1983; 28 U.S.C. 1331, 1367, 1391.

3.   STIPULATED FACTS. List stipulations as to all facts that are not disputed or
     reasonably disputable, including jurisdictional facts.

     1.    Jurisdiction and venue are proper.

     2.    Jerry Niles was the Sheriff of Garfield County during the period of June 4-8,
           2016.

4.   CONTENTIONS AND CLAIMS FOR DAMAGES OR OTHER RELIEF SOUGHT.

     A.    Plaintiffs:

           1.      Defendants engaged in a pattern, practice, or policy of overutilizing
           the restraint chair for purposes of punishment, not safety, and ignoring,
           disregarding or failing to abide by the policies and procedures that govern
           both 1) the medical care and other treatment of inmates or detainees, and 2)
           the use of the restraint chair, thereby violating the Constitutions of both the
           United States of America and State of Oklahoma.

           2.     Mr. Huff’s confinement in the restraint chair for 56 consecutive hours
           –until he died—without being allowed any breaks to use the restroom, drink
           water, feed himself or have anything to eat, violated his rights under the
           Constitutions of the United States of America and State of Oklahoma.

           3.     The conduct of the Defendants in how they treated Mr. Huff
           constituted violations of the Fourth, Eighth, Fourteenth Amendments of the
           United States Constitution.

           4.     The conduct of the Defendants evidenced deliberate indifference to
           the serious medical needs and safety needs of Mr. Huff and violated the
           constitutional civil rights of Mr. Huff as protected under 42 U.S.C. §1983.

           5.     The conduct of the Defendants constituted negligence and assault and
           battery.

           6.     The conduct of the Defendants in treating Mr. Huff in a manner that
           Defendant Goatley admitted was reprehensible, inhumane and constituted
           torture all contributed to the death of Mr. Huff as he languished in the

                                          5
    Case 5:17-cv-00634-SLP Document 118 Filed 04/30/19 Page 6 of 15



         restraint chair, and which has led to at least two different state court judges
         commenting that so many people could have prevented this (but failed to do
         so) and that the conduct was “outrageous” entitle the Estate of Mr. Huff to
         seek damages for the pain and suffering and wrongful death damages allowed
         to the Estate as a matter of law, and punitive damages where applicable.

    B.   Defendants, Garfield County Criminal Justice Authority and Board of
         County Commissioners of the County of Garfield, and Jerry Niles in his
         Official Capacity:

         Defendants Garfield County Criminal Justice Authority, Board of County
         Commissioners of the County of Garfield, and Jerry Niles in his official
1


         capacity seek all available costs and fees, if they are determined to be
         prevailing parties in this action.

    C.   Defendant, Jennifer Niles:

         1.     Jennifer Niles denies that she was deliberately indifferent to Anthony
         Huff and denies that she had any personal involvement in events that led to
         the death of Anthony Huff.

         2.     Defendant Niles did not violate Plaintiff's clearly established,
         constitutional rights.

         3.    Defendant did not personally participate in any event or in any manner
         which caused a violation of Plaintiff's constitutional rights.

         4.      Defendant was not deliberately indifferent to any known, substantial
         risk of serious harm to any inmate, including Anthony Huff.

         5.     This Defendant is immune from suit and liability pursuant to the
         doctrine of qualified immunity.

         6.    Plaintiff has failed to state a plausible cause of action against
         Defendant for any constitutional violation, including any supervisory claim.

         7.    Plaintiff's decedent's injuries were the result of an intervening cause
         for which Defendant cannot be liable.

         8.     Any damages to the Plaintiff were caused by third parties, or pre-
         existing conditions, over whom and which this Defendant had no control.

         9.    Any damages to the Plaintiff were caused, in whole or in part, by
         Anthony Huff.
                                        6
Case 5:17-cv-00634-SLP Document 118 Filed 04/30/19 Page 7 of 15



     10.   Plaintiff's claims may be barred in whole or in part by the
     Governmental Tort Claims Act.

     11.   Defendant Niles is exempt from liability under the Governmental Tort
     Claims Act, 51 O.S. § 151 et seq.

     12.   Defendant Jennifer Niles actions towards Mr. Huff were objectively
     reasonable.

     13.   Plaintiff's claim against Jennifer Niles in her official capacity is
     improper under governing Section 1983 authorities.

     14.  Plaintiff's Complaint fails to state a claim under the Fourth
     Amendment as to this Defendant.

     15.     Any award of punitive damages based upon any standard of proof is
     less than "clear and convincing evidence" and would violate the Due Process
     Clause of the Fourteenth Amendment of the United States Constitution.

     16.    Any award of punitive damages based upon vague and undefined
     standards of liability would violate the Due Process Clause of the Fourteenth
     Amendment of the United States Constitution.

     17.   Plaintiff's claims for punitive damages are in contravention of this
     Defendant's rights under the Constitution.

     17.    Plaintiff's damages may be capped under state law provisions,
     including but not limited to Okla. Stat. Tit 23 Section 61.2(B).

     18.   Plaintiff or decedent may have failed to mitigate damages.

     19.    Decedent's death, if found to have been caused by any negligence of
     this Defendant, was the result of contributory and/or comparative negligence.

     20.   Decedent's actions and omissions while detained could support
     assumption of the risk of harm to his health.

     21.    Defendant is entitled to settlement credit or an offset regarding any
     settlement with any other party in this case pursuant to 12 O.S. § 832(H)
     and/or federal common law.




                                   7
    Case 5:17-cv-00634-SLP Document 118 Filed 04/30/19 Page 8 of 15




    D.   Defendant, Turn Key Health Clinics:

         Defendant Turn Key Health Clinics, LLC denies that it has any responsibility
         for any harm to plaintiff and/or Anthony Huff and denies that it or any of its
         agents/employees owed and/or breached any duty of care to Mr. Huff during
1
         his June 2016 incarceration. Defendant generally and specifically denies
         each and every material allegation contained in the Plaintiff’s Second
         Amended Complaint. Defendant asserts that Plaintiff has failed to properly
         state a claim against it upon which relief may be granted, including for
         Plaintiff’s only remaining cause of action against it, medical negligence, as
         well as for punitive damages. Defendant Turn Key specifically asserts that it
         is immune from liability for state tort claims under the Oklahoma
         Governmental Tort Claims Act. As such, Defendant specifically asserts that
         it is entitled to Qualified Immunity. Defendant asserts that it did not breach
         any legal duty owed to Mr. Huff. Defendant generally and specifically denies
         any intentional tortious actions were committed by Defendant. Defendant
         asserts that Mr. Huff’s injuries and damages are the result of pre-existing
         conditions or causes not related to the occurrences alleged in Plaintiff’s
         Second Amended Complaint. Defendant asserts that conditions created by
         the Mr. Huff are the proximate cause of Mr. Huff’s alleged injuries and/or
         damages. Defendant asserts that Plaintiff’s damages, if any, are the fault of
         third parties over whom this Defendant exercises no control and for whose
         acts or negligence this Defendant is not responsible. Defendant asserts that
         Mr. Huff was contributorily/comparatively negligent to a degree sufficient to
         bar recovery from any of the Defendants. Defendant asserts that Mr. Huff’s
         alleged injuries were caused by an intervening or supervening cause for
         which Defendant is not responsible. Defendant reserves the right to assert
         additional defenses as discovery is only in its infancy stages.

    E.   Defendant, Lela Goatley:

         Defendant Lela Goatley denies that she has any responsibility for any harm
         to Plaintiff and/or Mr. Huff and denies that she violated Mr. Huff’s civil
         rights in any manner. Defendant generally and specifically denies each and
         every material allegation contained in the Plaintiff’s Second Amended
         Complaint. Defendant asserts that Plaintiff has failed to properly state a claim
         against her upon which relief may be granted, including for civil rights
         violations under 42 U.S.C. § 1983, which is Plaintiff’s only remaining cause
         of action against this Defendant. Defendant asserts that she did not breach
         any legal duty owed to Mr. Huff. Defendant generally and specifically denies

                                         8
Case 5:17-cv-00634-SLP Document 118 Filed 04/30/19 Page 9 of 15



     any intentional tortious actions were committed by her. Defendant asserts
     that Mr. Huff’s injuries and damages are the result of pre-existing conditions
     or causes not related to the occurrences alleged in Plaintiff’s Second
     Amended Complaint. Defendant asserts that conditions created by Mr. Huff
     are the proximate cause of Mr. Huff’s alleged injuries and/or damages.
     Defendant asserts that Plaintiffs has failed to set forth any allegations that
     would create a material issue of fact as to the requisite culpable state of mind
     of deliberate indifference on behalf of this Defendant. Defendant asserts that
     she was not deliberately indifferent to the medical needs of Mr. Huff.
     Defendant asserts that an award of punitive damages against her would
     violate her constitutional rights of due process under the Fourteenth
     Amendment and its Oklahoma state constitutional counterpart. Defendant
     asserts that she neither individually nor collectively participated in any
     violation of Mr. Huff’s constitutional rights. Defendant asserts that Plaintiff
     has failed to show any actual injury resulting from the alleged constitutional
     violations. Defendant asserts that Plaintiff’s damages, if any, are the fault of
     third parties over whom this Defendant exercises no control and for whose
     acts or negligence this Defendant is not responsible. Defendant asserts that
     Mr. Huff was contributorily/comparatively negligent to a degree sufficient to
     bar recovery from any of the Defendants. Defendant asserts that Plaintiff
     failed to mitigate damages. Defendant asserts that Mr. Huff’s alleged injuries
     were caused by an intervening or supervening cause for which Defendant is
     not responsible. Defendant asserts that she (individually and collectively) did
     not create, cause, implement or enforce a policy, custom, or practice that was
     the moving force behind Plaintiff’s or decedents’ alleged injuries. Defendant
     asserts that medical negligence is insufficient to prove a civil rights violation.
     Defendant asserts that she is entitled to Qualified Immunity. Defendant
     reserves the right to assert additional defenses as discovery is in its infancy
     stages

F.   Defendant, Jerry Niles, in his individual capacity:

     1.     Plaintiff has failed to state a cause of action against Defendant Niles,
     in any capacity for any constitutional violation.

     2.     Plaintiff has failed to state a claim for any remedies under 42 U.S.C.
     §1983.

     3.     Plaintiff has failed to set forth any allegations which would create a
     material issue of fact as to the requisite culpable state of mind of deliberate
     indifference on behalf of Defendant Niles, in any capacity.


                                     9
Case 5:17-cv-00634-SLP Document 118 Filed 04/30/19 Page 10 of 15



     4.     Defendant Niles is not liable under 42 U.S.C. §1983 for claims based
     on a theory of respondeat superior or vicarious liability.

     5.    Defendant Niles has not executed or implemented any policy or
     custom which can be found in any ordinance, regulation or a policy statement
     which resulted in a constitutional violation to the Plaintiff.

     6.    Defendant Niles, in any capacity, is not liable for the actions of any
     person or entity over whom he had no authority or control.

     7.      There was no underlying unconstitutional act that would impose
     liability on Defendant Niles, in any capacity.

     8.     Plaintiff failed to state a claim against Defendant Niles, in any
     capacity, for any state action.

     9.     All actions of employees of the Garfield County Criminal Justice
     Authority, or any related entity, did not violate Plaintiff or Anthony Huff’s
     constitutional rights.

     10.    Plaintiff’s claims may be barred by the relevant statute of limitations.

     11.   Defendant Niles, in all capacities, is immune from suit under the
     Oklahoma Governmental Tort Claims Act.

     12.    All employees of the Garfield County Criminal Justice Authority were
     properly hired, trained, and supervised.

     13.   Plaintiff fails to state a claim under the Oklahoma Governmental Tort
     Claims Act.

     14.     Defendant Niles denies that he was negligent, however, if it is
     determined that he or any of his employees were negligent, then the
     negligence of Anthony Huff, deceased, exceeds the negligence of Defendant
     Niles and/or his predecessors and employees and bars Plaintiff’s recovery
     herein.

     15.   To the extent that Plaintiff may be claiming punitive damages,
     Defendant Niles is immune from any award of punitive damages pursuant to
     the Oklahoma Governmental Tort Claims Act and 42 U.S.C. §1983.

     16.   Any damages suffered by Plaintiff and/or Anthony Huff, deceased,
     were caused by intentional acts of Anthony Huff or a third party over whom
     Defendant Niles had no control or right to control.
                                   10
     Case 5:17-cv-00634-SLP Document 118 Filed 04/30/19 Page 11 of 15



            17.    Defendant Niles did not personally violate Plaintiff and/or Anthony
            Huff’s constitutional rights.

            18.    Defendant Niles was not personally involved in the events underlying
            Plaintiff’s claims.

            19.    Defendant Niles, in any capacity, is not a proper party to Plaintiff’s
            state negligence claims.

            20.  Defendant Niles, in his individual capacity, is entitled to qualified
            immunity.

            21.   At all material times, Defendant Niles was acting within the course
            and scope of his employment.

            22.    Defendant Niles reserves the right to add any additional defenses or
            affirmative defenses, as they become available or known through discovery.

            23.    Plaintiff’s alleged damages, if any, as to any state claim(s) are limited
            and/or capped under state law.
5.   APPLICABILITY OF FED. R. CIV. P. 5.1 AND COMPLIANCE.

     Do any of the claims or defenses draw into question the constitutionality of a federal
     or state statute where notice is required under 28 U.S.C. § 2403 or Fed. R. Civ. P.
     5.1?

               ☐Yes       ☒ No

     3.     MOTIONS PENDING AND/OR ANTICIPATED.

            The Defendant Jennifer Niles anticipates filing a motion for summary
            judgment. Defendants, Turn Key Health Clinics, LLC and Lela Goatley, also
            anticipate filing motions for summary judgment and motions in limine, as
            well as possible Daubert motions.

            Defendants Garfield County Criminal Justice Authority, Board of County
            Commissioners of the County of Garfield, and Jerry Niles in his Official
            Capacity anticipate filing Motions for Summary Judgment, and Motions in
            Limine, as well as possibly Daubert motions, at the appropriate time in
            accordance with this Court’s Scheduling Order.

            Defendant Jerry Niles anticipates filing a Motion for Summary Judgment.

                                           11
     Case 5:17-cv-00634-SLP Document 118 Filed 04/30/19 Page 12 of 15




7.   COMPLIANCE WITH RULE 26(a)(1). Have the initial disclosures required by
     Fed. R. Civ. P. 26(a)(1) been made? ☐ Yes ☒ No
     If “no,” by what date will they be made? May 20, 2019

8.   PLAN FOR DISCOVERY.

     A.   The discovery planning conference (Fed. R. Civ. P. 26(f)) was held in
          September 2018 related to the Court’s previous rulings on Motions to Stay.
          Counsel engaged in conversations on how to proceed in light of the Stay
          being issued and limiting discovery. Discussions were also had regarding
          witness and party depositions.

     B.   The parties anticipate that discovery should be completed within 6 months.

     C.   In the event ADR is ordered or agreed to, what is the minimum amount of
          time necessary to complete necessary discovery prior to the ADR session?
          The parties have discussed ADR and are planning on trying to mediate the
          case in either late May or June of 2019.

     D.   Have the parties discussed issues relating to disclosure or discovery of
          electronically stored information, including the form or forms in which it
          should be produced, pursuant to Fed. R. Civ. P. 26(f)(3)(C)?

          ☒Yes ☐ No

     E.   Have the parties discussed issues relating to claims of privilege or of
          protection as trial-preparation material pursuant to Fed. R. Civ. P.
          26(f)(3)(D)?

          ☒Yes ☐ No
          To the extent the parties have made any agreements pursuant to Fed. R. Civ.
          P. 26(f)(3)(D) and Fed. R. Civ. P. 502(e) regarding a procedure to assert
          claims of privilege/protection after production and are requesting that the
          court include such agreement in an order, please set forth the agreement in
          detail below and submit a proposed order adopting the same.




                                       12
      Case 5:17-cv-00634-SLP Document 118 Filed 04/30/19 Page 13 of 15



      F.    Identify any other discovery issues which should be addressed at the
            scheduling conference, including any subjects of discovery, limitations on
            discovery, protective orders needed, or other elements (Fed. R. Civ. P. 26(f))
            which should be included in a particularized discovery plan.

            By Plaintiff: As this Court knows, the case had been subject to a partial Stay
            of Discovery pending the criminal cases of certain defendants. The criminal
            cases have been resolved, and the Fifth Amendment concerns no longer
            apply to the case. Meanwhile, Judge Miles-LaGrange had partially lifted the
            Stay, and the parties have exchanged written discovery and conducted the
            depositions of Plaintiffs’ family members and Defendant Goatley.

9.    ESTIMATED TRIAL TIME: 5-7 days.

10.   BIFURCATION REQUESTED: ☐ Yes ☒ No

11.   POSSIBILITY OF SETTLEMENT:                ☐ Good ☒ Fair ☐ Poor

12.   SETTLEMENT AND ADR PROCEDURES:

      A.    Compliance with LCvR 16.1(a)(1) - ADR discussion: ☒ Yes ☐ No

      B.    The parties request that this case be referred to the following ADR process:

            ☐ Court-Ordered Mediation subject to LCvR 16.3
            ☐ Judicial Settlement Conference
            ☐ Other As above, limited discovery has been completed and the parties
            have discussed conducting mediation in late May or June of 2019.
            ☐ None - the parties do not request ADR at this time.

13.   Parties consent to trial by Magistrate Judge? ☐ Yes ☒ No

14.   Type of Scheduling Order Requested. ☒ Standard - ☐ Specialized (If a
      specialized scheduling order is requested, counsel should include a statement of
      reasons and proposal.)

      Submitted this 30th day of April, 2019.




                                           13
       Case 5:17-cv-00634-SLP Document 118 Filed 04/30/19 Page 14 of 15



s/David B. Donchin                               s/Alexandra G. Ah Loy
David B. Donchin, OBA #10783                     Alexander C. Vosler, OBA #19589
Hilary S. Allen, OBA #16979                      Sean P. Snider, OBA #22307
Jennifer K. Christian, OBA #21628                Alexandra G. Ah Loy, OBA # 31210
Durbin, Larimore & Bialick                       Johnson, Hanan, Vosler,
920 North Harvey                                 Hawthorne & Snider
Oklahoma City, OK 73102-2610                     9801 N Broadway Extension
Telephone: (405) 235-9584                        Oklahoma City, OK 73114
Facsimile: (405) 235-0551                        Telephone: (405) 232-6100
dlb@dlb.net                                      Facsimile: (405) 232-6105
       - and -                                   avosler@johnsonhanan.com
Eddie Wyant, OBA #15133                          ssnider@johnsonhanan.com
Wyant Law Firm, P.L.L.C.                         aahloy@johnsonhanan.com
PO Box 508 - 205 W Maple, Suite 102              Attorneys for Defendants, Turn Key Health
Enid, OK 73702                                   Clinics, LLC and Lela Goatley
Telephone: (580) 233-7799
Facsimile: (580) 297-5121
eddie@wyantlawfirm.com
       - and -                                   s/Chris J. Collins
Randy J. Long, OBA #5515                         Chris J. Collins, OBA #1800
Clint A. Claypole, OBA #30045                    Jordan L. Miller, OBA #30892
Reagan D. Allen, OBA #19739                      Collins, Zorn & Wagner, P.C.
Long, Claypole & Blakley Law, PLC                429 NE 50th Street, Second Floor
PO Box 3623 - 122 W Randolph                     Oklahoma City, OK 73105
Enid, OK 73702                                   Telephone: (405) 524-2070
Telephone: (580) 233-5225                        Facsimile: (405) 524-2078
Facsimile: (580) 233-3522                        cjc@czwlaw.com
randy@lcb.law                                    jlm@czwlaw.com
clint@lcb.law                                    Attorneys for Defendants, Garfield County
reagan@lcb.law                                   Criminal Justice Authority and Board of
Attorneys for Plaintiff, James Graham, as        County Commissioners of the County of
Special Administrator for the Estate of          Garfield, and Jerry Niles, in his official
Anthony Huff, deceased                           capacity as Sheriff of Garfield County




                                            14
            Case 5:17-cv-00634-SLP Document 118 Filed 04/30/19 Page 15 of 15




s/Randall J. Wood                                     s/James L. Gibbs
Robert S. Lafferrandre, OBA #11897                    James L. Gibbs, II, OBA #15689
Randall J. Wood, OBA #10531                           Goolsby, Proctor, Heefner & Gibbs, P.C.
Carson C. Smith, OBA #22303                           701 N Broadway Ave., Suite 400
Pierce, Couch, Hendrickson,                           Oklahoma City, OK 73102-6006
Baysinger & Green, L.L.P.                             Telephone: (405) 524-2400
1109 N Francis Avenue                                 Facsimile: (405) 525-6004
Oklahoma City, OK 73106                               jgibbs@gphglaw.com
Telephone: (405) 235-1611                             Attorneys for Defendant, Jerry Niles
Facsimile: (405) 235-2904
rlafferrandre@piercecouch.com
rwood@piercecouch.com
csmith@piercecouch.com
Attorneys for Defendant, Jennifer Niles

9996.0156\17853134_1\2019.04-30 Joint Status Report
